 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12
                                           FRESNO DIVISION
13
     DAVID MARTINEZ MEDINA,                          )    Civil No. 1:19-cv-00402-BAM
14
                                                     )
15          Plaintiff,                               )    STIPULATION AND ORDER GRANTING
                                                     )    IN PART AND DENYING IN PART
16                    v.                             )    FIRST EXTENSION OF TIME FOR
17                                                   )    DEFENDANT TO FILE RESPONSIVE
     ANDREW SAUL,                                    )    BRIEF
18   Commissioner of Social Security,                )
                                                     )
19          Defendant.                               )
20                                                   )

21
            IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
22
     with the approval of the Court, that Defendant shall have a first extension of time of 60 days to
23
     file her responsive brief. Defendant respectfully requests this extension of time because the
24
     undersigned has a significant amount of use-or-lose leave that must be expended by the end of
25
     this year. Consequently, the undersigned is schedule to be on leave from December 9 to 13, and
26
     from December 23 through January 3, 2020. This extension will permit Defendant to manage a
27
     heavy caseload, and to properly evaluate and response to Plaintiff’s contentions upon his return
28
     from vacation.

                                                      1
 1          The new due date for Defendant’s MSJ will be Monday, January 27, 2020.
 2
 3
                                                  Respectfully submitted,
 4
 5   Date: November 27, 2019                      PENA & BROMBERG, ATTORNEYS AT LAW

 6                                         By:    /s/ Jonathan Omar Pena*
                                                  JONATHAN OMAR PENA
 7                                                * By email authorization on November 27, 2019
 8                                                Attorney for Plaintiff

 9
     Date: November 27, 2019                      McGREGOR W. SCOTT
10
                                                  United States Attorney
11
                                           By:    /s/ Michael K. Marriott
12                                                MICHAEL K. MARRIOTT
                                                  Special Assistant United States Attorney
13
                                                  Attorneys for Defendant
14
15   Of Counsel
     Jeffrey Chen
16
     Assistant Regional Counsel
17   Social Security Administration
18                                                ORDER
19
            The Court does not find good cause for the requested extension of time. Fed. R. Civ. P.
20
     16(b)(4). Defendant’s counsel does not explain why the initial deadline to file a responsive brief
21
22   could not be met, nor does counsel explain why an additional sixty (60) days is necessary to

23   accommodate both his December vacation schedule and his workload. Nevertheless, the Court’s
24   Scheduling Order permits a single thirty (30) day extension of the deadlines in this action by
25
     stipulation of the parties and without Court approval. (Doc. 5-1 at ¶ 12.) Accordingly, in light
26
     of the extension contemplated by the Court’s Scheduling Order and to accommodate, in part,
27
28   defense counsel’s vacation schedule, Defendant’s request for an extension of time is granted in


                                                     2
 1   part and denied in part. Defendant’s responsive brief shall be filed within forty-five (45) days of
 2   the date of this Order. No further extensions of time shall be granted absent a demonstrated
 3
     showing of good cause.
 4
 5
 6   IT IS SO ORDERED.

 7
        Dated:     December 2, 2019                           /s/ Barbara   A. McAuliffe            _
 8                                                        UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      3
